While under Section 19-2017 I.C.A. corroborating testimony need only tend to connect the defendant with the crime, it must do so independently of the testimony of the accomplices. The only testimony held to be corroborating is that defendant was at the garage in the afternoon and early evening and he came home at the same time the accomplices did that evening and one of them, not defendant, had some money. Independent of the testimony of the accomplices, these incidents can only give rise to an inference of guilt if it is first assumed that the defendant is guilty and then justification for so concluding be sought. Such evidence is wholly insufficient as it does not in and of itself tend to connect the defendant with the crime in any way. The connection is based wholly and solely on the testimony of the accomplices. The case should therefore be reversed and remanded for a new trial and if no additional evidence is available, dismissed.
Ailshie, C.J., concurs in this dissent. *Page 317